                        Case 1:19-cv-06086-VSB Document 19 Filed 10/09/19 Page 1 of 2




                                               THE CITY OF NEW YORK
GEORGIA M. PESTANA                            LAW DEPARTMENT                                      GIANCARLO MARTINEZ
                                                                                                 Assistant Corporation Counsel
Acting Corporation Counsel                        100 CHURCH STREET                                      Phone: (212) 356-3541
                                                  NEW YORK, NY 10007                                       Fax: (212) 356-3509
                                                                                                 Email: gmartine@law.nyc.gov

                                                                       October 9, 2019
          BY E.C.F.
          Honorable Judge Vernon S. Broderick
          United States District Judge
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007


                             Re:   Wilson Lugo v. City of New York, et al., 19-CV-6086 (VSB)


          Your Honor:
                         I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
          Acting Corporation Counsel of the City of New York, and the attorney assigned to the defense of
          the City of New York in the above-referenced matter. In that capacity, the undersigned
          respectfully writes to update the Court on the status of the pending Civilian Complaint Review
          Board (“CCRB”) investigation into the alleged incident which forms the basis of this lawsuit.

                          On September 10, 2019, Your Honor granted a stay in this case, pending the
          resolution of the CCRB investigation and ordered the undersigned to provide a status update to
          the Court no later than October 9, 2019, and every thirty days thereafter. (DE 16). At the time of
          this writing, the CCRB investigation into this incident is still pending. The undersigned will
          provide the Court another status update in thirty days or upon completion of the CCRB
          investigation.

                                                                       Respectfully submitted,

                                                                              /s/
                                                                       Giancarlo Martinez
                                                                       Assistant Corporation Counsel
                                                                       Special Federal Litigation Division
                                                                       100 Church Street
                                                                       New York, New York 10007
                                                                       (212) 356-3541
        Case 1:19-cv-06086-VSB Document 19 Filed 10/09/19 Page 2 of 2




cc:   Via FIRST CLASS MAIL
      Wilson Lugo, DIN #19-A-1669
      Plaintiff Pro Se
      Clinton Correctional Facility
      P.O. Box 2001
      Dannemora, NY 12929




                                      2
